Citation Nr: 9909473	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  96-37 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from January 1961 to January 
1964.

This appeal arose from an April 1996 RO rating decision, 
which denied the veteran's, claim of entitlement to service 
connection for skin cancer and bilateral sensorineural 
hearing loss.


FINDINGS OF FACT

1.  A skin cancer related condition was initially manifested 
many years post-service and is not shown to be related to 
inservice exposure to sun light or otherwise to service.

2.  No competent (medical) evidence has been submitted 
linking any current skin cancer related disability to the 
veteran's period of active military service.

3.  The claim for service connection for bilateral 
sensorineural hearing loss is not supported by competent 
medical evidence demonstrating a nexus between the current 
disability and any disease or injury during active service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for skin cancer is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for service connection for bilateral 
sensorineural hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well 
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Anderson, supra; Epps v. Gober, 126 
F.3d at 1468, and Caluza  v. Brown, 7 Vet. App. 498 (1995).   
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods is related to service).  
Grottveit v. Brown, 5 Vet. App. at 92-93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).  

Bilateral sensorineural hearing loss, an organic disease of 
the central nervous system, may be service-connected if it 
resulted from a disease or injury incurred in or aggravated 
by active service and sensorineural hearing loss may be 
service connected if it becomes compensably disabling within 
one year following separation from active service.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) (West 
1991 and Supp. 1997); 38 C.F.R. §§ 3.307, 3.309 (1998).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).


BACKGROUND

The veteran's December 1960 enlistment examination reveals no 
pertinent abnormalities, including normal skin, and hearing 
levels to whispered voice testing of 15 on the right and 15 
on the left.

The veteran's February 1962 Air-borne examination reveals no 
pertinent abnormalities, including normal skin, and hearing 
levels to whispered voice testing of 15 on the right and 15 
on the left.  Audiometer results were shown as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
x
5
LEFT
0
0
0
x
5


The veteran's December 16, 1963, separation examination 
reveals no pertinent abnormalities, including normal skin, 
and hearing levels to whispered voice testing of 15 on the 
right and 15 on the left.

The Board notes that each of the aforementioned examinations 
included a family history of cancer.

The veteran's September 1995 VA Form 21-526 includes his 
report of having been treated for hearing loss beginning in 
January 1964 at the Fort Bliss Hospital.  The veteran also 
reported having been treated from 1975 to 1987 for skin 
cancer and an unrelated disorder by a private physician named 
Dr. S. B. 

The RO submitted to the veteran a September 1995 letter, 
which informed him of their request for evidence from a Dr. 
S. B. and Dr. C., and of the need to obtain assistance from 
the veteran with their attempts to seek additional medical 
records.

Dr. S. B., a private physician, submitted a December 1990 
record of treatment for the veteran's complaint of a skin 
condition on his forehead.  The examiner's noted impression 
was actinic keratosis that was treated with (illegible) skin 
lesion left forehead.  The remaining treatment reports 
pertained to other unrelated disorders.

Dr. C., a private physician, submitted a September 1995 
letter pertaining to treatment provided to the veteran for 
unrelated disorders.

The veteran underwent an October 1995 VA examination, wherein 
the examiner noted on the left upper forehead a 1 centimeter 
scaling lesion with underlying erythema, that had the 
appearance of skin cancer.  The examiner's impression, in 
pertinent part, included skin cancer, left upper forehead.  
The veteran also underwent an organic hearing loss 
examination.  On the VA audiological evaluation in October 
1995, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
x
5
15
40
45
LEFT
x
10
25
30
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear, 
with a right ear average pure tone threshold of 29, and 28 
for the left.  The examiner noted that these results show 
bilateral high frequency sensorineural hearing loss.

The veteran submitted a May 1996 notice of disagreement 
(NOD), wherein he stated that he was a lifeguard and a 
swimmer, but was not allowed to use sunscreen.  The veteran 
also reported that he incurred hearing loss as a result of a 
"Hawk" missile explosion several hundred yards from him.  
The veteran set forth identical information in his 
substantive appeal of May 1996.

The RO submitted to the veteran a November 1997 letter 
requesting that he furnish medical evidence of skin cancer, 
not actinic keratosis, and evidence of the incurrence of skin 
cancer as a result of lifeguard duties during service.  The 
veteran was also  requested to submit evidence of treatment 
for hearing loss since service discharge.  He was also 
informed of the RO's receipt of treatment records from Dr. B. 
for the period of August 1983 to December 1990.  He was 
further informed of the RO receipt of a September 1995 letter 
from Dr. C.  The RO requested that the veteran submit any 
evidence of treatment from any doctor or treatment facility.

The veteran underwent a February 1998 VA dermatology 
examination, during which time the examiner noted his review 
of the veteran's C-file.  The veteran reported that he 
noticed a burning sensation of the left forehead about 12 
year's prior.  It was flat, but rough.  He also reported that 
he was treated with freezing about nine years prior, and that 
it was smooth until about two years ago when it again became 
rough.  The examiner noted that the veteran has blue eyes and 
fair skin, that burns easily, and that he was a lifeguard 
when he was 19-20 years.  Upon examination, the examiner 
noted an 8 X 5-millimeter erythematous macule with a few 
centrally located adherent scales on the upper left forehead.  
The examiner noted that there was no thickening or 
ulceration.  The examiner's noted diagnosis was solar 
keratosis.  The examiner further commented that solar 
keratosis is not uncommon in patients with blue eyes and fair 
skin, of English or Scandinavian ancestry.  He also noted 
that they are precancerous and easily destroyed with 
cryosurgery.

During the veteran's January 1998 Travel Board he stated his 
agreement with the issues on appeal as entitled herein.  
Travel Board Transcript (TB T.) at 2.  The veteran testified 
that he was a lifeguard during service and was exposed to 
sun, and that he was not treated for skin cancer until four 
or five years after service discharge by a Dr. B. when he was 
about 27 years old.  TB T. at 3-4.  He also thought he had 
received treatment during 1967, but could only positively 
identify having received treatment starting in 1970.  TB T. 
at 4-5.  The veteran stated his doubts about retrieving 1967 
treatment records from a private examiner named Dr. Z because 
they were office visits where they did not do things.  TB T. 
at 5-6.  The veteran also stated that retrieving treatment 
records from Dr. B. during 1970 would not be possible due to 
liability issues as such treatment may have been provided 
without a license to do so.  TB T. at 7-8.  Thereafter, the 
veteran testified that his hearing loss was due to a Hawk 
explosion that occurred within 200 yards of his location.  TB 
T. at 9-11.  The veteran testified that this explosion 
occurred after he completed his airborne examination.  TB T. 
at 11.  The veteran thought he saw Dr. Z. for his hearing 
loss, but was told that nothing could be done.  TB T. at 12.  
The veteran then stated that a company medic saw him, but 
nothing was done.  TB T. at 13.  The veteran never attempted 
to get records from a Dr. Z. as he could barely spell his 
name.  TB T. at 13.    


I.  Analysis.  Entitlement to service connection for skin 
cancer.

As noted above, the threshold question in all cases is 
whether the claim is well grounded under 38 U.S.C.A. § 
5107(a).  A veteran claiming entitlement to VA benefits has 
the burden of submitting supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible, that is one which is meritorious on its 
own or capable of substantiation.  Tirpak v. Derwinski, supra 
at 609-611.  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  See Grottveit 
v. Brown, supra at 92-93.  In order for a claim to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability. See Rabideau v. 
Derwinski, supra; and evidence of incurrence or aggravation 
of a disease or injury in service.  See Caluza v. Brown, 
supra at 506; 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§  3.303, 
3.304.  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in the development of his claim.  See Grottveit at 
93.  Furthermore, a claim that is not well grounded must be 
denied.  See 38 U.S.C.A. § 7105(d)(5) (West 1991); See also 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

As stated above, a well grounded claim first requires medical 
evidence of a current disability.  Caluza, 7 Vet. App. at 
506.  In this case, after careful review of the record, the 
Board finds sufficient evidence that the veteran currently 
has what has been diagnosed as solar keratosis.  This 
diagnosis was the result of a February 1998 VA examination, 
and was further described as being a precancerous condition.  
An earlier October 1995 VA examination included the 
examiner's noted impression of skin cancer, left upper 
forehead.  Further, a December 1990 private examination 
report reveals the examiner's noted impression of actinic 
keratosis on the left side of the veteran's forehead.  The 
Board will construe this evidence as sufficient to indicate 
the veteran has a current disability.  Thus, the claimant has 
met his obligation as to the first requirement for a well 
grounded claim. 38 U.S.C.A. §§ 1110, 1131 (West 1991); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. at 505; Brammer v. Derwinski, 3 Vet. App. at 225; 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The second requirement of a well grounded claim is evidence 
of disease or injury incurred in or otherwise related to 
service.  See 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1998); 
Robinette, 8 Vet. App. 69; Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); and Caluza, 7 Vet. App. at 506.  This requirement 
may be met with lay or competent medical evidence, depending 
upon the nature of the disease or injury.  In this instance, 
the veteran reports intense sun exposure in service.  He is 
competent to establish this with lay testimony.  Thus, the 
Board finds that he has presented evidence of an injury in 
service and this is sufficient to satisfy the second element 
of a well grounded claim.  On the other hand, the veteran as 
a lay party is clearly not competent to establish the 
presence of skin cancer in service or within one year 
thereafter merely by his evidentiary assertions, as the 
diagnosis of that disease requires medical expertise.  
Grottveit, 5 Vet. App. at 92-93.

Ultimately, however, the veteran has not satisfied the third 
element of a well grounded claim and thus he has not met his 
initial obligation to come forward with a well grounded 
claim.  The thrust of the veteran's claim is that he 
sustained skin cancer, that has been currently diagnosed as a 
precancerous condition of solar keratosis, as a result of 
excessive exposure to sun light while performing his service 
related lifeguard duties.  As set forth above, service 
medical records show no complaints of or treatment for any 
skin cancers or any symptoms that might be associated with 
skin cancer.  The veteran's induction and separation reports 
of medical examinations all indicate that his skin was 
"normal." 

Although the veteran submitted numerous medical records 
showing treatment for various disorders, only one private 
examination report of December 1990 reflects treatment for a 
related condition since January 1964, approximately 26 years 
after the veteran's final separation from service.  In 
addition, none of the private medical records or VA 
examination reports allege or provide a medical opinion that 
the veteran's precancerous condition (or an actual skin 
cancer, if existent), was incurred during service or was 
otherwise caused by events, such a sun exposure, during 
service.  Thus, the Board finds no competent evidence from 
which to conclude that his precancerous disability was 
incurred in or related to his service.

The Board has carefully considered the veteran's statements 
indicating that he believes that his skin cancer is related 
to sun exposure during service.  However, through the 
veteran's statements alone, he cannot meet the burden imposed 
by section 5107(a) as to a relationship between his 
disability and service because lay persons are not competent 
to offer medical opinions.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). 

Overall, no evidence of record relates the veteran's 
precancerous condition or skin cancer to service.  Thus, the 
veteran has failed to submit competent evidence to satisfy 
all of the elements of the test enunciated in Caluza, supra; 
Grottveit, 5 Vet. App. at 92-93.  Under these circumstances, 
the Board concludes that the veteran has not met the initial 
burden of presenting evidence of a well grounded claim for 
service connection, as imposed by 38 U.S.C.A. § 5107(a) (West 
1991); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1998). 


II.  Analysis.  Entitlement to service connection for 
bilateral sensorineural hearing loss.  

In the veteran's case, service records are absent of 
audiological evidence of hearing disability for VA purposes.  
However, the Board notes that the absence of audiological 
evidence of a hearing disability for VA purposes in either 
ear at separation is not necessarily fatal to the current 
service connection claim in view of the decision of the Court 
in Hensley v. Brown, 5 Vet. App. 155 (1993), which, citing 
Ledford v. Derwinski, 3 Vet. App. 87 (1992), stated that 38 
C.F.R. § 3.385 does not prevent a veteran from establishing 
service connection on the basis of post- service evidence of 
hearing loss related to service when no audiometric findings 
were reported at that time.  The Court further states that 
the regulation does not preclude service connection when 
audiometric findings were recorded but were normal, provided 
that the veteran submits evidence that the current disability 
is causally related to service.  See also Cuevas v. Principi, 
3 Vet. App. 542 ("establishing service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service or some other 
manifestation of the disability during service"); Cosman v. 
Principi, 3 Vet. App. 503 (1992); Triplette v. Principi, 3 
Vet. App. 370 (1992); Godfrey v. Derwinski, 2 Vet. App. 352 
(1992); Douglas v. Derwinski, 2 Vet. App. 103 (1992).

The post-service medical evidence of record demonstrates that 
during the veteran's October 1995 VA examination, he was 
diagnosed with bilateral sensorineural hearing loss.  For 
purposes of this matter, the Board will construe this 
evidence as sufficient to indicate the veteran has a current 
bilateral sensorineural hearing loss disability as defined by 
38 C.F.R. § 3.385.  Thus, the claimant has met his obligation 
as to the first requirement for a well grounded claim. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. at 505; 
Brammer v. Derwinski, 3 Vet. App. at 225; Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The second requirement of a well grounded claim is evidence 
of disease or injury incurred or aggravated during service.  
This requirement may be met with lay or medical evidence, 
depending upon the nature of the disease or injury.  In this 
case, the veteran's claim is that he sustained bilateral 
hearing loss as a result of exposure to acoustic trauma due 
to a missile explosion during service.  His lay evidentiary 
assertions may be adequate to satisfy the requirement that an 
injury was incurred during service because the circumstances 
of the alleged injury or injuries, acoustic trauma, were 
events perceptible to lay parties.   Thus, satisfying the 
second prong of well grounded claim.

Ultimately, however, the veteran has not met his obligation 
to present a well grounded claim because he has not provided 
evidence of a nexus between current hearing loss disability 
and disease or injury incurred or aggravated in service.  No 
party with medical expertise has linked causally current 
disability with service many decades ago.  As a lay party, 
the claimant is not competent to provide the nexus element of 
a well grounded claim.  Espiritu, supra. 

As to both claims, the Board has considered whether the 
claimant can meet his obligation to present the nexus element 
of a well grounded claim with lay evidence of chronicity or a 
continuity of symptoms.  38 C.F.R. §§ 3.303(b) and (d); 
Savage, supra.   Here again, the veteran's precancerous 
disability of solar keratosis and bilateral sensorineural 
hearing loss were not manifest until many years following 
service discharge.  Thus, there is no evidence establishing a 
chronic disability in service, nor within the applicable 
presumptive period following service discharge.  While the 
veteran is competent to report manifestations perceptible to 
a lay party, he is not competent to link those perceptions to 
a disability that is not itself perceptible to a lay party.  
Thus, the disability of solar keratosis or bilateral 
sensorineural hearing loss disability, as defined under 
38 C.F.R. § 3.385, are clearly not disabilities perceptible 
to a lay party.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998); see also, 
Grottveit v. Brown and Lathan v. Brown, supra.  

In conclusion, while the veteran was given the opportunity to 
present alternative documents throughout the administration 
of his appeal, relevant evidence identified by the veteran 
have been retrieved and he has not identified any other 
obtainable evidence that would make his claim well grounded.   
Beausoleil v. Brown, 8 Vet. App. at 465; see also Franzen v. 
Brown, 9 Vet. App. 235 (1996) and Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Although where a claim is not well 
grounded, the VA does not have a statutory duty to assist the 
claimant in developing facts pertinent to the claim, the VA 
may be obligated under 38 U.S.C.A. § 5103(a) (West 1991 & 
Supp. 1998) to advise a claimant of evidence needed to 
complete the application.  Robinette v. Brown, 8 Vet. App. 69 
(1995), Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu, 2 Vet. App. at 494 (1992).  The Board finds that 
this obligation was satisfied throughout the veteran's 
appeal, including RO letters submitted to the veteran in 
September 1995, and November 1997, ratings decisions in April 
1996 and March 1998, the statement of the case, and 
supplement statements of the case.  The Board notes that the 
November 1997 letter gave the veteran an additional 
opportunity to submit evidence, and included specific 
guidance thereto pertaining to both claims.  Although 
informed of the specific evidence required to support his 
claim, the veteran has essentially relied on his lay 
assertions or one December 1990 private medical report as to 
medical causation that can not make his claim plausible and 
he has not provided any indication of the existence of 
additional evidence that would make his claim plausible.  
Epps v. Gober, 126 F.3d at 1468; Robinette v. Brown, supra.  
Therefore, no further action is required to apprise the 
veteran of the evidence needed to complete his application. 
The Board also notes that the veteran's Travel Board 
testimony effectively ruled-out the likelihood of the 
existence of private medical treatment records reflective of 
diagnoses for either skin cancer or bilateral hearing loss 
that may have manifest within applicable presumptive periods 
for chronic disabilities.  Therefore, no further action is 
required to apprise the veteran of the evidence needed to 
complete his application.

Thus, it is clear that the veteran's claims of service 
connection for skin cancer and bilateral sensorineural 
hearing loss remains not well grounded.  In the absence of a 
well grounded claim, the appeal for service connection for 
skin cancer and bilateral sensorineural hearing loss must be 
denied.  Edenfield, supra.


ORDER

Service connection for skin cancer is denied.

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 
- 14 -


- 1 -


